REC|:IVE

 

Nov ..5 2018 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
wesr'z%'§'£s%‘£'é?%s°t§&'§m ALEXANDRIA DIVISION
»\.ExA~omA Lo'~»mm\
ALBERT HALL, CIVIL ACTION NO. 1118'CV'1020'P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons contained in the Report and Recommendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the l\/lagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to

the merits of Petitioner’s claim.
54
THUS DONE AND SIGNED at AleXandria, Louisiana, this f “”day of
/'\/91'¢1/'15¢4@`,2018.

 
 

i)EE D. DRELL
UNITED sTATEs DISTRICT JUDGE

 

